The bill in this case was filed by the appellant asking for an injunction restraining the appellee from using the trade-mark "Orange Brand" upon its cartons, or otherwise, in the purchase, manufacture or sale of oleomargarine, and for other relief which we deem unnecessary here to state.
This bill was filed after the Court had dismissed the bill in Corkran, Hill  Co. vs. The A.H. Kuhlemann Co. (No. 22), decided at this term, in which The A.H. Kuhlemann Co. asked that Corkran, Hill  Co. be restrained in the use of said trade-mark for like purposes.
The Court below dismissed the bill in that case, but upon an appeal to this Court, the order dismissing the bill was reversed and the case remanded that an injunction be passed as prayed.
For the reasons stated by this Court in its opinion in that case (Corkran, Hill  Co. vs. The A.H. Kuhlemann Co.) for reversing the decree of the lower Court, the order of the Court below in denying the injunction in this case will be affirmed.
Decree affirmed, with costs to the appellee. *Page 540